t c memo united_states tax_court rodney j blonien and noreen e blonien petitioners v commissioner of internal revenue respondent docket no filed date r todd luoma for petitioners kathryn k vetter and neal o abreu for respondent supplemental memorandum opinion beghe judge this case has remained before us because petitioners have objected to respondent’s computations for ________________ this supplemental opinion supplements 118_tc_541 entry of decision under rule pursuant to our opinion in 118_tc_541 in that opinion we sustained respondent’s determination that petitioners had a deficiency in federal_income_tax as a result of the allocation to mr blonien petitioner in a partnership-level proceeding under tefra of a distributive_share of cancellation of debt cod income of the bankrupt law firm of finley kumble wagner heine underberg manley myerson casey finley kumble the remaining issues are whether respondent used the proper method to allocate cod income of finley kumble to petitioner and whether proper adjustments to reduce petitioner’s taxable_income were omitted from respondent’s rule_155_computations we shall enter decision in accordance with respondent’s computations background in blonien v commissioner supra petitioners argued that petitioner never became a partner of finley kumble that the period of limitations under section to assess a deficiency 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue 2see the partnership unified_audit and litigation procedures enacted by the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 codified at sec_6221 through relating to partnership items did not apply to him and that the statutory period of limitations on assessing nonpartnership_items had expired we held the court lacks jurisdiction to determine whether petitioner was not a partner because the commissioner’s determination of partnership items can be challenged under tefra only in a partnership-level proceeding we held petitioner lacks standing to challenge on due process grounds the partnership-level determination that he was a partner in finley kumble this was particularly true for at least two reasons first on prior years’ returns petitioner had claimed he was a partner and the tax benefits derived therefrom and second for the tax_year in issue he had received a schedule_k-1 form_1065 partner’s share of income credits deductions etc that he failed to take issue with by notifying respondent that he was not a partner by filing form_8082 notice of inconsistent treatment or administrative_adjustment_request see blonien v commissioner supra pincite therefore the period of limitations under section for the irs to assess the 3one might wonder how this case ever came to the court inasmuch as all the issues have been resolved on the ground of lack of jurisdiction in our opinion in blonien v commissioner supra pincite n we speculated that respondent might have used the affected items procedure to enable petitioner and other finley kumble partners to claim that he need not recognize his share of finley kumble’s cod income to the extent of his own insolvency see sec_108 we observed that petitioner did not claim in his petition that he was insolvent deficiency did not expire before the affected_item deficiency_notice was issued id pincite we concluded that a rule computation was needed to consider whether a dollar_figure credit petitioners are entitled to for their inclusion of dollar_figure of cod income reported on their income_tax return the dollar_figure credit and other items reported on petitioner’s schedule k- received from finley kumble had properly been given effect in computing the deficiency id pincite as part of respondent’s rule computation form_5278 statement-income tax change states petitioner’s adjustment to income for partnership items of finley kumble as finley other income of dollar_figure respondent’s form 4549-cg income_tax examination changes attached to the statutory_notice_of_deficiency recited finley other income dollar_figure respondent’s computation has given proper effect to the dollar_figure of cod income reported on petitioners’ return the first page of finley kumble’s form_1065 u s partnership return of income at line other income loss referenced see statement which was a form_8275 disclosure statement containing an item cancellation of indebtedness dollar_figure petitioner’s schedule_k-1 indicated he had a 0170-percent interest in finley kumble’s profits and losses and a 0345-percent interest in capital the schedule_k-1 also indicated that petitioner had a yearend negative capital_account petitioners’ federal_income_tax return for the only year petitioner did legal work for finley kumble clients reported a distributive_share of partnership income that was substantially exceeded by the partnership draws he actually received from finley kumble during that year finley kumble announced its dissolution late in and was declared bankrupt early the next year without petitioner’s having made any capital_contribution to the firm respondent has explained that under the closing_agreement between the irs and the finley kumble bankruptcy trustee that concluded the finley kumble partnership-level tefra proceeding cod income was allocated to petitioner and all other partners using a two-step process after taking into account the capital_contribution of dollar_figure that petitioner was required to make in the finley kumble bankruptcy proceeding over years with interest pincite percent including the present_value of the future_interest payments on the deferred installments thereof petitioner still had a negative capital_account of dollar_figure in the first step of the cod income allocation petitioner was allocated dollar_figure of cod income to reduce his negative capital_account to zero finley kumble’s remaining cod income after accounting for step-one cod income allocations to petitioner and other partners with negative capital accounts was dollar_figure in the second step finley kumble allocated the remaining cod income among the partners in proportion to their contributions to the partnership under the bankruptcy plan the total contribution by all partners was dollar_figure petitioner’s second cod income allocation of dollar_figure was calculated by dividing his dollar_figure contribution by the total of all partner contributions dollar_figure and then multiplying the result by the remaining cod income dollar_figure big_number big_number percent x dollar_figure in order to explain fully the two-step process respondent attached to his response to petitioners’ objection to his computation a spreadsheet titled irs closing_agreement that reflects the computation of the cod income allocation to petitioner using the two-step process described above neither party introduced the closing_agreement or the spreadsheet into evidence during the trial of the case the following adjustments the adjustment items to petitioners’ income listed on respondent’s form 4549a-cg income_tax examination changes reduce petitioners’ taxable_income by dollar_figure capital_loss of dollar_figure finley kumble interest 4the computation shows the second allocation amount is dollar_figure which is dollar_figure less than the dollar_figure allocation claimed by respondent the discrepancy could be caused by mistakes in amounts recited in respondent’s response this computational discrepancy is minimal and harmless and does not change our decision income of dollar_figure finley kumble ordinary_loss of dollar_figure and itemized_deductions of dollar_figure discussion petitioners and respondent provide the following alternative computations of petitioners’ additional taxable_income petitioners’ computation additional taxable_income respondent’s computation additional taxable_income dollar_figure big_number cod income dollar_figure credit finley kumble interest_income already accounted for capital_loss already accounted for finley kumble ordinary_loss big_number already accounted for itemized_deductions already accounted for dollar_figure big_number dollar_figure total dollar_figure big_number petitioners argue the two-step process described above was not the proper method to compute and allocate cod income to petitioner they complain that the two-step process resulted in an allocation of cod income to petitioner that substantially exceeds his percentage interest in profits and losses as shown by his schedule_k-1 for the taxable_year in issue petitioners also argue respondent’s rule computation did not take the adjustment items into account issue whether the proper method was used to compute and allocate finley kumble cod income to petitioner petitioners argue that in accordance with finley kumble’s form_1065 and schedule_k-1 petitioner’s increased distributive_share of finley kumble’s cod income should be dollar_figure finley kumble’s total cod income of dollar_figure multiplied by petitioner’s 0170-percent interest in finley kumble’s profits and losses minus the dollar_figure credit for the cod income actually reported by petitioners on their return respondent argues the court lacks jurisdiction to review the allocation of cod income to petitioner because such allocation is a partnership_item that could only have been raised in the prior tefra proceeding respondent also argues petitioners are raising new issues in the rule computation we hold pursuant to our opinion in 118_tc_541 that the court does not have jurisdiction to consider the proper methodology to allocate finley kumble cod income to petitioner because such allocation is a partnership- level item that was determined in the partnership-level tefra proceeding moreover petitioners’ objection to respondent’s computation is an attempt to raise a new issue we would not address at this stage of the proceedings even if we did have jurisdiction a jurisdiction to review method used to compute and allocate cod income we agree with respondent that we have no jurisdiction to consider the allocation of cod income to petitioner because such allocation is a partnership_item we have no jurisdiction to consider partnership items in a partnership-level deficiency proceeding id pincite 114_tc_519 87_tc_783 items determined at the partnership level include the amount of and each partner’s distributive_share of partnership items of income dakotah hills offices ltd pship v commissioner tcmemo_1996_35 sec_301_6231_a_3_-1 proced admin regs the amount of finley kumble’s cod income and each partner’s share of such cod income are partnership items see sec_301_6231_a_3_-1 proced admin regs the first and second steps of respondent’s allocations to petitioner of his distributive_share of cod income are items determined at the partnership level the decision on the method of allocating partnership income is a partnership-level determination the allocation and computation of cod income to petitioner under the two-step process must be and was determined at the partnership level because it affects the allocation of the remaining cod income to all the other partners we do not have jurisdiction to review the method used to compute and allocate finley kumble cod income to petitioner b new issue in a rule proceeding generally new issues may not be raised in a rule proceeding rule c 99_tc_121 gladstone v commissioner tcmemo_1992_10 that is because as relevant here the record would have to be reopened in order to permit petitioners to introduce the spreadsheet into evidence to establish a discrepancy between petitioners’ and respondent’s computations of petitioner’s finley kumble cod income see harris v commissioner supra pincite 79_tc_933 issues considered in a rule proceeding are limited to purely mathematically generated computational items the 91_tc_265 affd on another issue 875_f2d_377 2d cir petitioners do not claim there is a mathematical error or that the formula resulting from application of the two-step process was improperly applied rather they argue the two-step process was not the proper method to allocate cod income the notice_of_deficiency notice of final_partnership_administrative_adjustment and petitioner’s schedule_k-1 gave petitioners notice of the amount of cod income allocated to petitioner petitioners did not provide any reasons why they failed to raise this issue prior to the rule computation we did not find or hold in our prior opinion that petitioner’s 0170-percent profits or capital interest should or did determine the amount of cod income that should be allocated to petitioner because the resolution of the issue of the proper method used to allocate cod income is a matter that would require the court to consider new evidence ie the terms of the closing_agreement and spreadsheet not presented at the original proceeding we would not consider the issue at the rule proceeding see 287_us_308 prohibiting taxpayer from raising new issue in postdecision tax_deficiency proceeding it is not shown that the evidence tendered was not available to the petitioner in ample time to present it before the board had made and filed its findings_of_fact and opinion 849_f2d_393 9th cir a further trial is exactly what is not permitted under rule affg 85_tc_754 cloes v commissioner supra pincite issue whether downward adjustments to petitioners’ income listed in respondent’s form 4549a-cg were omitted from respondent’s rule computation petitioners argue the adjustment items were not reflected in respondent’s rule computation respondent took the adjustment items into consideration in his rule computation in issuing the notice_of_deficiency respondent reduced petitioners’ taxable_income by dollar_figure from dollar_figure reported on petitioners’ return to dollar_figure to take the adjustments items into account having sustained respondent’s determinations and computations without having reached the merits of petitioners’ arguments and objections we make some final observations we make these observations to allay any impression--which petitioners have tried to create in arguing their case and in contesting respondent’s rule computations--that petitioner has been treated unfairly in the tefra proceeding and in this proceeding in making these observations we do not intend to belittle the economic insecurity and resulting aggravation and anxiety that petitioner experienced in having been induced to join a law firm that was about to go under but these are matters for which the tax law provides no redress we still would have sustained respondent’s determination and adopted respondent’s computations even if we had been able to rule on the merits of petitioner’s arguments and objections in the year finley kumble announced its dissolution petitioner received cash distributions in the form of partnership draws that substantially exceeded his share of partnership profits as a result petitioner had a negative capital_account at the end of that could only go more negative in the intervening years until the taxable_year in issue in that year petitioner agreed with the finley kumble bankruptcy trustee to make a dollar_figure capital_contribution with interest over years which still left him with a negative capital_account as a general_rule absent an agreement to the contrary a partner will be liable to a partnership to the extent of such partner’s negative capital_account balance upon dissolution of the partnership see sec_1_704-1 c income_tax regs for tax and accounting purposes finley kumble first allocated cod income to petitioner and other partners to reduce their negative capital accounts and then allocated the remaining cod income to petitioner and all other partners in proportion to their contributions to the partnership under the bankruptcy plan the restoration of the balance of petitioner’s negative capital_account was accomplished by the first-step allocation of the partnership’s cod income resulting from the discharge of its debts in the bankruptcy proceeding the second-step allocation allocated the remaining cod income to petitioner and the other partners in proportion to their capital contributions all in all the partnership-level tefra proceeding seems to have led to a sensible tax result insofar as petitioner is concerned in petitioner realized tax benefits from finley kumble in the form of losses that reduced his distributive_share of partnership income to less than his actual distributions received which was a contributing factor in causing his capital_account to go negative the determinations in the partnership- level tefra proceeding--to which we are bound to give effect-- have resulted in the recapture of those tax benefits and also take into account the current economic benefit petitioner realized as a partner in from the discharge of his share of the remaining liability to the firm’s creditors what goes around comes around to reflect the foregoing decision will be entered in accordance with respondent’s computations
